895 F.2d 1420
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ROBINSON CONTRACTING COMPANY, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1506.
United States Court of Appeals, Federal Circuit.
Jan. 9, 1990.

Before MARKEY, Chief Judge, SMITH, Senior Circuit Judge, and CHARLES NORGLE, District Judge.*
MARKEY, Chief Judge.

DECISION

1
Robinson Contracting Company, Inc.  (Robinson) appeals from a summary judgment of the United States Claims Court, 16 Cl.Ct. 676 (1989), that it had settled its claim.  We affirm.

OPINION

2
The Claims Court correctly determined that "[t]he undisputed facts in this case, construed to resolve doubts in favor of plaintiff, indicate that the parties agreed to an accord and satisfaction."    The May 10, 1983 document, providing for deletion of the remainder of the contract, the government's abandonment of default termination remedies, and payment to Robinson of $157,681.68 "[f]inal total earnings", constitutes an accord.  The government's payment of $24,990.00 and its tender of the remaining $10.00 constitute satisfaction.


3
The Claims Court correctly determined that execution of an SF-30 was a "mere formality" where the mutual obligations had been clearly set forth in a binding, written contract.   Cf. Mil-Spec Contractors, Inc. v. United States, 835 F.2d 865, 868 (Fed.Cir.1987) (oral modification inoperative without written SF-30).


4
We have considered all other arguments of Robinson and find them to be equally without merit.



*
 District Judge CHARLES R. NORGLE of the Northern District of Illinois, sitting by designation